Citation Nr: 9924768	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  92-15 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of left 
shoulder injury.

2.  Entitlement to a compensable evaluation for laceration 
scar, palmar surface, right hand.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from November 1981 to 
September 1985; active duty for training from December 1979 
to June 1980 has been confirmed.

This case was previously before the Board, and the issues 
shown above were remanded for further appellate consideration 
in November 1994, and February 1998.  The case has been 
returned to the Board for further appellate consideration.  

The veteran did not appeal the March 1996 rating action 
confirming and continuing the 10 percent evaluation for the 
service-connected left thumb disability.  A rating action in 
November 1997 confirmed and continued a 10 percent evaluation 
for post-operative cervical disc with numbness and weakness 
in the right hand.  The veteran, in a statement dated in 
March 1998, referred to numbness in the right arm and hand 
due to herniated cervical disc, but he did not state that he 
was disagreeing with November 1997 rating action.  The 
aforementioned issues are not before the Board at this time.


FINDINGS OF FACT

1.  The left shoulder injury in service in 1984 was acute and 
resolved without residual disability. 

2.  His original claim for disability benefits in 1990 did 
not include left shoulder disability.

3.  The veteran was shot in the left shoulder in June 1991.

4.  The veteran filed a claim for left shoulder disability in 
September 1991.

5.  There is no competent medical evidence of a relationship 
between the current left shoulder complaints, and any aspect 
of the veteran's military service.

6.  The service-connected residual scar from laceration of 
the palmar surface of the right hand is asymptomatic.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for left 
shou8lder disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).

2.  A compensable evaluation for laceration scar, palmar 
aspect of the right hand is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.118 
Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Left Shoulder

Service medical records show emergency care and treatment for 
the veteran for treatment for the left shoulder and right 
side of chest October 30, 1984.  He was playing football and 
was hit in the "shoulder top" by another player.  He had 
full active range of motion.  There was focal tenderness at 
the AC (acromioclavicular) joint with no welling or 
ecchymosis.  X-rays study of the shoulder revealed no 
fracture, dislocation or other evidence of trauma.  The 
assessment was contusion left shoulder, R/O (rule out) first 
degree AC separation.  He was treated conservatively, to 
include duty profile with restricting in lifting or using the 
left arm for 4 days.  The physical profile report noted 
contusion to left shoulder, possible first-degree AC 
separation.

When the veteran applied for disability benefits in July 1990 
he made no reference to left shoulder disability.  

The veteran was seen at a VA medical facility in June 1991 
requesting removal of a bullet from his back.  He had been 
shot earlier in June, with the bullet entering through his 
shoulder and lodging in his back.  When hospitalized for 
removal of the bullet, it was recorded that the bullet 
entered in the posterior aspect of the left shoulder, glanced 
off the scapula and came to rest in the subcutaneous tissue 
to the right of midline overlying T6.  X-rays studies were 
interpreted as showing bone chip from the scapula laying 
along the projected bullet track.  Also noted was his past 
medical history, which did not include any prior left 
shoulder injury.

When the veteran was hospitalized in August and September 
1991 by "court direction" related to repeated DUI's 
(driving under the influence), it was noted that the 
counselor saw the veteran as something of a manipulator 
fitting with his MMPI (Minnesota Multiphasic Personality 
Inventory) profile of being a fairly immature, impulsive 
person.  During the hospitalization he had complaints of 
shoulder pain in August.

The veteran filed a claim for disability benefits in 
September 1991, to include residuals of left shoulder injury.  
In his substantive appeal in September 1992, he reported that 
since the injury to his left shoulder in service he cannot 
lift the arm above shoulder level, and has experienced 
stiffness and soreness in the shoulder.  He asserted that he 
had residuals of the original shoulder injury.  

In hearing testimony in November 1992, the veteran detailed 
the left shoulder injury in service, stating that after the 
injury he could not lift the left arm, after x-ray studies he 
was told it was dislocated, and the doctor popped it back 
into place, Transcript (T.) pp. 2 and 3.  He related that he 
was in a sling, for about six weeks, and was not allowed to 
do any work at all.  He had an appointment every 2 weeks, and 
was discouraged from having a separation examination, T. pp. 
3 and 4.  Between 1985 and 1990he could not afford any 
treatment for the left shoulder, and was taking over the 
counter medications.  He went to work for the Postal Service 
as a temporary in 1989 but he could not stack the mail bags 
in an overhead position, was given an reevaluation physical, 
and not hired as a regular employee, T. pp. 4, 5 and 6.  He 
did make reference to shoulder scar pain, T. p. 14.  It was 
indicated that a release of information form would be secured 
for the Post Office examination of the veteran, T. p. 15.

The veteran was provided examination by the VA in may 1995.  
At that time examination of the left shoulder was "perfectly 
normal."  The pertinent diagnosis was dislocation, left 
shoulder, 1983, no recurrence.

VA neurological examination was conducted in February 1997.  
The veteran reported left shoulder dislocation in service, 
with on and off clicking noise and frank dislocation on 
several occasions since.  He is able to put the shoulder back 
in place himself.  Full range of motion in all joints in the 
upper extremities was found.  Muscle power was normal as 
tested, and there was no atrophy or decrease in strength.  
The examiner believed that the veteran "has complaints of 
chronic dislocating shoulder on the left which are probably 
real."  It was also reported that he had old gunshot wound 
of the left scapular area, and "no residual difficulty 
relative to that."

The veteran was provided VA examination in June 1998.  He 
again provided a story of left shoulder injury and 
dislocation in service, with subsequent episodes where his 
shoulder feels unstable "but has never come out again."  He 
experiences shoulder pain with lifting activities, especially 
above his head, or with his arm out to the side and a weight 
in his hand.  Sleeping on his left shoulder caused pain, as 
did weight lifting.  It was noted that the shoulder did not 
ache on a general basis and was pretty much unchanged since 
the dislocation in service.  Physical examination revealed 
normal muscle bulk, equal bilaterally for the upper body.  
Muscle strength in the upper extremities was intact 
bilaterally.  The shoulders showed no redness, warmth, or 
swelling.  There was some tenderness to palpation along the 
posterior aspect of the shoulder that the veteran said was 
the sore area since the dislocation.  There was full range of 
motion of the shoulders.  The veteran reported some mild 
discomfort with strength and range of motion testing but 
nothing marked.  An X-ray study of the left shoulder was 
unremarkable, with no definite fracture and no evidence of 
dislocation.  The assessment was history of anterior 
dislocation of the left shoulder, with some pain with lifting 
especially above the head or with the ram in a lateral 
position, consistent with the results of muscle and tendon 
injuries a the time of the dislocation.  The occasional 
feeling of instability probably comprises some tendency to 
subluxation as a result of capsular damage of the left 
shoulder.

An November 1998 addendum to the above June 1998 examination 
noted that it was not clear from original dictated notes if 
the veteran used the word dislocation or if this was a 
conclusion from the description of the injury.  Information 
provided included the emergency room notes, and the examiner 
recited from the original record.  Reference was made to the 
physical examination findings in June 1998, and information 
concerning the gunshot wound to the left shoulder in 1991.  
The examiner then opined that in regard to the question of 
whether the veteran's current complaints are related to the 
left shoulder injury in 1984, the injury was contusion and 
not dislocation.  Given the veteran's current complaints and 
localizing the pain to the posterior aspect of the shoulder, 
it seemed "unlikely that his current complaints of pain in 
the shoulder would be directly related to shoulder contusion 
in 1984."  The location of the gunshot injury to the 
posterior aspect of the shoulder made it possible that the 
area of discomfort may be related to that injury.  The 
examiner concluded that the veteran's current shoulder 
symptoms are not likely to be a result of his shoulder 
contusion in 1984.  


Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

This case presents an unusual fact pattern and raises the 
interesting question as to whether it must fail as not well 
grounded, or whether it must be denied on the basis of a 
merits review.  Accordingly, the Board will rule in the 
alternative under the authority of Holbrook v. Brown, 8 Vet. 
App. 91 (1995) 

The first element of a well-grounded claim is the existence 
of a current disability.  The record shows a February 1997 VA 
examiner noted the claimant had "complaints of chronic 
dislocating shoulder on the left that are probably real."  
Whether or not this is a "diagnosis," as opposed to 
recorded statements of medical history, is unclear.  The VA 
examiner in June 1998 initially provided an assessment of 
pain on lifting due to muscle and tendon injuries linked to 
an "anterior dislocation" of the left shoulder in service.  
This is also somewhat questionable as to whether there was a 
diagnosis of a current disability.  The picture is further 
complicated by the fact that the same examiner, after 
actually reviewing the record instead of simply accepting 
statements of medical history from the claimant, provided an 
opinion that the current shoulder symptoms were not due to 
the contusion in 1984.

In evaluating the above, the Board would rule initially that 
the first element of a well grounded claim was not satisfied 
as the 1997 opinion was not a "diagnosis" of a current 
disability, and the 1998 "diagnosis" was contained not in 
the June 1998 report, but in the November 1998 addendum after 
the examiner actually reviewed the record.   That addendum 
clearly indicated that there was no current disability linked 
to events in service.  In the absence of a diagnosis of a 
current disability and competent evidence linking that 
disability to service, the claim is not well grounded. 
In this regard, the appellant's own assertions as to medical 
diagnosis or medical causation are not competent as he is not 
shown to have medical expertise.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board in the alternative will rule as though either the 
1997 opinion can be deemed to make the claim well grounded as 
to the elements of diagnosis and nexus, or as if the June 
1998 opinion can satisfy these elements and make the claim 
well grounded.  In a merits disposition, the Board first 
notes that both the service medical records and the 
appellant's lay evidentiary assertions confirm the existence 
of a left shoulder injury in service.  The service medical 
records, however, characterized that injury as a contusion of 
the left shoulder, with an assessment of rule/out or 
"possible" first degree AC separation.  At no point do the 
service medical records confirm the presence of a 
dislocation.  The Board has noted that the veteran stated in 
hearing testimony in November 1992, that a doctor told him 
after the x-rays that he had dislocation, but x-ray studies 
revealed no dislocation.  He also reported being in a sling 
for 6 weeks but his physical profile was for 4 days, and for 
limited duty.  This evidence is not supported by the 
contemporaneous records, and the Board assigns no probative 
weight to the veteran's recollections.

The record then shows that the veteran made no reference to 
left shoulder disability in his original claim in 1990.  His 
first allegation of left shoulder disability due to service 
emerged only after he was shot in the left shoulder in June 
1991.  In hearing testimony the veteran reported that after 
the shoulder injury in service he could not use his left 
shoulder for overhead work.  He stated at the neurological 
examination in 1997 that he had continuing dislocation of his 
left shoulder, that he put back in place himself.  However in 
June 1998 he denied any shoulder dislocation since service, 
and reported that he had only a feeling of shoulder 
instability.  The examination in June 1998 showed no 
objective left shoulder disability, and the addendum in 
November 1998 found no disability related to the left 
shoulder injury in 1984.  The only evidence to the contrary 
is the report in 1997, however, that report is patently based 
upon an inaccurate medical history of dislocation and 
persistent symptoms not supported by other, more probative 
evidence.  Thus, the Board assigns no weight to the 1997 
opinion.

In summary, the service medical records do not show more than 
an acute left shoulder injury.  The post service evidence 
shows a significant intercurrent gunshot injury to the left 
shoulder.  The medical opinion entitled to by far the most 
probative weight is that of November 1998 as it was founded 
upon an accurate history and contains a compelling rationale.  
That opinion is squarely against the claim.  Therefore, the 
clear weight of the most probative evidence is against the 
claim and the benefit of the doubt doctrine is not for 
application.




Additionally, the third element of a well-grounded claim, 
nexus to service, was also negated by the examiner in 
November 1998. Only service-connected "disability resulting 
from personal injury suffered or disease contracted" is 
entitled to compensation under 38 U.S.C.A. § 1110.  Winn v. 
Brown, 8 Vet. App. 510 (1996).  Here, the veteran's service 
medical records and post-service medical records do not show 
current chronic left shoulder disability.  In the absence of 
competent medical evidence of a current disability his claim 
is not well grounded.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).




Laceration, Right Hand

Service medical records show laceration to the palm of the 
right-hand in March 1984.  There was no tendon involvement, 
and he had good sensation and range of motion.  The wound was 
cleaned and irrigated and one stitch was taken.

A rating action in February 1992 granted service connection 
for laceration scar, palmar surface of the right hand, 
evaluated as noncompensable, Diagnostic Code 7805..  

In hearing testimony in November 1996, the veteran reported 
that the scar on the right hand was noticeable and itched 
sometimes but he could not "really say it's painful."  He 
went on to say that "it doesn't hurt or anything, like the, 
like the thumb."  He could feel the scar pull when bringing 
in his fingers to the palm, and there was a little discomfort 
but it wasn't very painful, T. p. 14.

VA neurology examination in May 1997 noted that the veteran 
complained of a numb feeling in the C6 nerve root 
distribution, primarily the thumb and index finger, of the 
right hand.  

The veteran failed to report for examinations in May and 
October 1997.  

VA outpatient clinic records from 1990 to 1998, do not 
reflect any complaints or treatment for the laceration of the 
right hand.

The VA examiner in June 1998 noted the right hand problems 
the veteran had due to the herniated cervical disc.  The 
veteran stated that he had good strength in the right hand 
but his primary problem was numbness and he was careful not 
to injure his hands.  Examination of the right hand showed 
normal muscle bulk, no redness, warmth or swelling..  
Numbness to palpation and light touch, over the thumb and the 
thumb side of the index finger was noted.  There was also 
some mild decreased sensation over the dorsum of the hand 
close to the thumb.  Strength was intact in all muscle groups 
of the right hand, and pulses were intact.  The pertinent 
diagnosis was persistent numbness of the right thumb and 
right index finger following repair of herniate C5-6 disk.  
Physical examination shows good function.

When examined in December 1998, regarding the right palm, the 
veteran stated that he did not have pain there.  He reported 
that typing was difficult and there were spasms and shaking 
if he kept hitting the space bar when he typed.  Physical 
examination noted grip strength of 220 on the right and 160 
on the left.  The pertinent diagnosis was status-post 
laceration of the ulnar side of the proximal portion of the 
right palm on March 8, 1984, sutured with residual well 
healed, nontender scar.  

Neurologic examination in December 1998 showed in the right 
hand, slight decreased to pinprick sensation over the radial 
side of the thumb, and other than that the examiner could not 
detect any weakness in the muscles of the hand, nor was there 
any evidence of carpal tunnel syndrome.  


Analysis

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The service-connected scar, residuals of laceration of the 
palmar surface of the right hand, is rated under Diagnostic 
Code 7805.  Scars can be rated on limitation of function of 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1998). 

The Board notes other ratings for the hand involve function 
of the fingers, and the laceration did not involve any 
fingers of the right hand.  Muscle injuries to the hand are 
rated on limitation of motion, with a minimum 10 percent.  
Diagnostic Code 5309 (1998).  Examinations of the right hand 
post-service have not shown any limitation of function of the 
right hand, including limitation of motion.  The veteran does 
have some neurological complaints related to the right hand, 
due to the service-connected post-operative cervical disc.  
However these neurological manifestations are distinct to the 
cervical disorder, and have never been related to the 
relatively minor laceration in 1984.  

Superficial, tender and painful scars, on objective 
demonstration, warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998).  In hearing testimony 
in November 1996 the veteran complained of some itching, 
discomfort, and pulling of the of the right hand scar, but no 
tenderness was reported and he disclaimed pain.  Post-service 
examinations of the right hand have not shown the laceration 
scar to be tender and painful, and the veteran did not 
specifically refer to discomfort, pulling, or itching of the 
palmar scar. Given the above fundamental facts, the benefit 
of the doubt doctrine is not for application because the 
overwhelming weight of the evidence is against a compensable 
evaluation for the right palmar scar.



ORDER

Service connection for left shoulder disability is denied.

A compensable evaluation for right palmar scar, residuals of 
laceration, is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 


